Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because:
Regarding Figure 1: According to the Specification Figure 1 schematically shows a prior art rotary screen-printing process and as such should be labeled PRIOR ART. Besides, the Figure include numerals 110, 112, 116 and 118 that should be referenced in the specification.
Regarding Figure 2: The Figure includes some rollers that are not numbered and parts 162 that it is unclear if they correspond to “blowers” or to visual inspection units.
Regarding Figure 3: The Figure includes numeral 114 that is not mentioned in the Specification.

The specification and Claims mention a “splicing unit” that seems to be a relevant part of the invention but is not numbered and does not seem present on any Figure. The Applicant is reminded that the drawing in a nonprovisional application must show every feature of the invention specified in the claims.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Specification
The disclosure is objected to because of the following informalities:
The Specification mentions “feed and guide rollers” several times but fails to indicate to indicate a numeral for them to locate them on the Figures.
The Specification uses the numeral 162 to indicate a visual inspection unit, only in the Abstract, and then it is used to indicate “blowers” on paragraph 134 of the PGPub. 
	The specification and Claims mention a “splicing unit” that seems to be a relevant part of the invention but is not numbered and does not seem present on any Figure. The Applicant is reminded that the drawing in a nonprovisional application must show every feature of the invention specified in the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6:
The Claim recites the limitation "printed images" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 13, 15 and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo (US 2018/0200906) in view of Hunter (US 2006/0027303).
Regarding Claim 1:
Senoo corrugated sheet processing apparatus comprising (Figure 1, corrugating machine 10): 
sheet processing equipment comprising a corrugator and at least feed and guide rollers for selecting, moving and supporting sheets or webs to the corrugator for forming a corrugated sheet (Figure 1, double facer 20 joins the single-faced cardboard sheet D and front liner A after glue is applied on front liner A forming the double-faced cardboard sheet E) from which corrugated products can be cut (Figure 1, double-faced cardboard sheet F cut by the cutoff 24), at least one layer of the corrugated sheet, and thus of the products, being formed from a printed sheet or web; and 
a control system for controlling the sheet processing equipment (Figure 2, the Control system includes printing control unit 51, cutting control unit 52, production management unit 53 and data storage 54); 
the corrugated sheet processing apparatus further comprising a visual inspection unit arranged for reading printed markers provided on at least one printed sheet or web as the printed sheet or web, and thus the printed markers to be read, pass through the corrugated sheet processing apparatus, or the corrugator thereof (Figure 1, the mark detector 40); 

the corrugated sheet is for more than one product order, the products of one order compared to a previous order having differing required details (Production management unit 53 and Data storage Unit 54 store information on order size and details information, paragraphs 70 to 73 discuss the job changes from one order to the next, in particular a plurality of kinds of the job data such as target manufactured sheet number data, are input to the production management unit 53 and is stored in the data storage 54. For example, when a first job is terminated and transits to a second job, the mark detector 40 is moved by the movement unit 41 on the basis of the job-change timing data and the position data information on the cutting mark after the job change), and 
the control system further has a data look-up table comprising, for the products to be cut from the corrugated sheet, at least (1) details information associated with the said differing details of the more than one product order, and (2) associated with said details information, said identifier information readable from the printed information markers by the visual inspection unit (Paragraphs 65,76 the information on the markers includes the size and shape of the articles and end job information so the size of the articles on the new order, the cutting control unit 52 has the mark detector 40 connected thereto, has information on the cutting mark detected by the mark detector 40 input thereto, and drives the cutoff 24 on the basis of this information. Moreover, the cutting control unit 52 has the movement unit 41 connected thereof and drives the movement unit 41 on the basis of the job-change timing data and the position information on the cutting mark after the job change), 
whereby the apparatus can identify what products or product orders will need to be produced downstream of the visual inspection unit, and identify in advance required settings for the sheet processing equipment or corrugator for those products or product orders, in response to a read printed information marker, so that the sheet processing equipment or corrugator can be appropriately controlled by the control system to meet the said required details of the products for each of the various product orders (Paragraphs 17 and 101, job-change timing data has data of a target printed sheet number in a predetermined job; when the first job is changed to the second job, the idle running length of the double-faced cardboard sheet E is set in correspondence with a period 
Senoo does not disclose the required details comprising any one or more of
a) Differing forms or types for at least one of the sheets or webs, 
b) Differing numbers of webs, and 
c) Differing glue types, glue temperatures, glue thickness or glue locations.
Hunter teaches a similar method and system for manufacturing laminated cartons that also includes the use of markers printed in one of the sheets making the carton (Figure 1b and 2, print marks 21, areas 18 and 22 read by sensors 25) to control the glue applicators 32 to selectively apply the adhesive material at desired or selected points along and across the second web prior to lamination of the first and second webs together based on the final size and shape of the product or other considerations such as fold lines or printed areas to optimize the use of the glue and excess of glue can adversely affect the downstream cutting or stamping equipment as it is squeezed or otherwise dislodged from between the carton edges during cutting (paragraph 2). Note that print marks 21 can also be used for controlling various other operations such as cutting (paragraph 18).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Senoo the teachings of Hunter and use the markers also to operation of the glue machine to optimize the use of the glue avoiding excess glue in particular in the sectors of the corrugated sheet that are going to be cut. 

Regarding Claim 3:
Senoo discloses that the look up table is a reel map (for purposes of examination, the phrase “reel map” is interpreted as a reference table joined to a database of order parameters, the table defining the products to be produced from a given roll or reel of stock, and the order in which the products are to be produced (Paragraph 66 lines 1-10, Senoo recites structure which has been disclosed to store and 

Regarding Claim 5:
Senoo discloses that two different product orders are sequentially positioned longitudinally along the length of the corrugated sheet (as shown in annotated version of figure 4 below, and as recited in paragraph 91).

    PNG
    media_image1.png
    594
    1000
    media_image1.png
    Greyscale

Regarding claim 6:
Senoo that discloses only some of the printed images have an associated unique printed information marker (paragraph 80, lines 4-6 recites “without printing an exclusive cutting mark”).
Regarding Claim 7:
Senoo discloses a method of using the apparatus of claim 66, wherein the sheet or web with the information marker printed thereon is fed (as recited in paragraph 9 lines 8-9) past the visual inspection unit, the information on the information marker is read (as recited in paragraph 9 lines 8-9) and the 

Regarding Claims 9 and 13:
Senoo discloses that the sheet processing equipment includes at least one splicing unit (Figure 1, Splicers 11a, 13a and 17a corresponding to each layer of the corrugate).

Regarding Claim 15:
Senoo discloses downstream processing equipment, the downstream processing equipment comprising at least feed and guide rollers for moving or supporting a corrugated sheet and at least one cutting apparatus for cutting products from the corrugated sheet; wherein: the control system is also for controlling the cutting apparatus (Paragraphs 60 and 61, Figure 1, Downstream processing such as done 

Regarding Claim 17:
Senoo discloses that the corrugated sheet comprises printed images on at least one of its surfaces for appearing on the surfaces of the final products (Paragraph 33, A digital printing machine can print a pattern on the cardboard sheet additionally to the cutting marks).

Regarding Claim 18:
Senoo discloses that the printed images do not overlap the printed information markers (Paragraphs 33 and 34, the information markers can be part of the printed pattern but do not overlap the markers since the markers need to be seen).

Regarding Claim 19:
Senoo discloses that the cutting apparatus includes one or more longitudinal cutting unit or blade for cutting the corrugated sheet lengthways to define a predetermined width for a part thereof and the predetermined width is part of the information retained in the look-up table for each product order (Paragraph 60, Figure 4 shows that slitter scores the cardboard sheet E slitter scorer 23 cuts a wide double-faced cardboard sheet E in the transport direction so as to have a predetermined width S1 and S2 according the Marks M).

Regarding Claim 20:
Senoo discloses that the apparatus comprises one or more cross-cut apparatus adapted to cut the corrugated sheet into a predetermined length to form lengths for stacking and the predetermined length is part of the information retained in the look-up table for each product order (Paragraph 61, Figures 1 and 4; the cutoff 24 has a mark detector 40, and cuts the double-faced cardboard sheet E to the .  

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo (US 20180/200906) in view of Hunter (US 2006/0027303), as applied to Claim 66, further in view of Suzuki (US 2016/0361886).
Regarding claim 2: 
As discussed above, the modified invention of Senoo discloses the claimed invention as recited.
The modified invention of Senoo does not disclose each printed information marker is a QR code or bar code. 
Suzuki teaches a corrugated paperboard manufacturing apparatus comprising a printer (printer 18 in figure 1) which prints a printed information marker that is a bar code (arrowed line A22 in figure 6b, and as recited in paragraph 94 lines 4-9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the modified invention of Senoo to use a bar code as the printed information marker, as taught by Suzuki.  A person of ordinary skill in the art would have appreciated the advantage of such modification because the use of bar code (a mature and proven technology) would increase the reliability in the reading of markers, and enable the use of widely-available, standard readers to hold down equipment costs.

Regarding claim 4:
As discussed above, the modified invention of Senoo discloses the claimed invention as recited. 
The modified invention of Senoo does not disclose wherein each marker is uniquely identified by its printed information whereby its position within a particular order can be ascertained. 
Suzuki teaches a corrugated paperboard manufacturing apparatus comprising printed markers which uniquely identify each corrugated product by its printed information whereby its position within a particular order can be ascertained (identification information includes a serial number or a barcode corresponding to a serial number, as recited in paragraph 8 lines 6-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the modified invention of Senoo to have printed markers which uniquely identify the position in the production order of each corrugated product, as taught by Suzuki.  A person of ordinary skill in the art would have appreciated the advantage of such modification because providing this step would ensure traceability of the design and manufacturing parameters for individual products (as recited by Suzuki in paragraph 6 lines 7-10, and in paragraph 14 lines 1-10), and would help in the diagnosis of quality issues in the production process.

Claims 8, 10 to 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Senoo (US 20180/200906) in view of Hunter (US 2006/0027303), as applied to Claims 1 and 9 above, further in view of Bory (US 4576663).
Regarding claim 8:
As discussed above for Claim 1, the modified invention of Senoo discloses the claimed invention as recited. 
the modified invention of Senoo does not disclose a method of using the apparatus of claim 1, wherein the control system can automate a timing of a change to allow the corrugated sheet formed in the corrugator to change within the material stream so as to alter from one form to another (for examination purposes, “form” of the corrugated sheet is interpreted to comprise: shape of the corrugates, or the type of the component sheets or glue, or any surface treatments thereof) that matches a requirement set out in data look-up table for the product to be cut therefrom.
Bory teaches the control system can automate a timing of a change to allow the corrugated sheet formed in the corrugator to change within the material stream so as to alter from one form to another (automated reel change and splicing of web material being input to a corrugator 10 is recited by Bory in column 9 lines 1-7) that matches a requirement set out in data look-up table for the product to be cut therefrom. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the modified invention of Senoo to include an automatic change to the corrugation material input stream so as to alter the form of the resulting corrugated 

Regarding claim 10:
As discussed above for Claim 9, the modified invention of Senoo discloses the claimed invention as recited. 
The modified invention of Senoo does not disclose a method of using the apparatus of claim 9, wherein, upon noting a forthcoming requirement change by reference to the look-up table, and when an appropriate different source roll is already loaded into a splicing unit of the sheet processing equipment, the control system and the sheet processing equipment operate to switch out a first source roll and splice in the different source roll, so as to achieve a change in the material input for the corrugator.
Bory teaches a method of using the apparatus of claim 66, wherein, upon noting a forthcoming requirement change by reference to the look-up table, and when an appropriate different source roll is already loaded into a splicing unit of the sheet processing equipment, the control system and the sheet processing equipment operate to switch out a first source roll and splice in the different source roll, so as to achieve a change in the material input for the corrugator(the automated change and splicing of the rolls of web material being input to corrugator 10 is recited by Bory in column 9 lines 1-7) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the modified invention of Senoo to include the step of the control system and the sheet processing equipment operating to switch out a first source roll and splice in the different source roll to achieve a change in the material input for the corrugator, as taught by Bory.  A person of ordinary skill in the art would have appreciated the advantage of such 

Regarding Claims 11 and 12:
Senoo, and most other references on the records, discloses that downtime and waste of material need to be minimized, and on paragraph 74 indicates that it is desirable to have indicates values of the idle running length of one time the size of a cut-off, but does not specifically disclose times of less than 10 seconds or waste of less than 10 meters.
Bory teaches that a switch can be made with a minimum amount of waste material and on a period of disengagement that is typically on the order of six seconds (Column 13 line 32 to Column 14 line 18 gives a detailed description of the process and how that time is achieved).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Senoo the teachings of Bory and have a period of disengagement to effectuate the switch of less than 10 seconds to minimize the downtime, corresponding to a distance of travel of 10 meters if the idle speed is about 1 meter by second.

Regarding claim 14:
As discussed above for Claim 1, the modified invention of Senoo discloses the claimed invention as recited. 
The modified invention of Senoo does not disclose a method of using the apparatus of claim 1, wherein the sheet processing equipment can affect a reduction or increase in the number of layers within the corrugate.
Bory teaches a method of using the apparatus of claim 1, wherein the sheet processing equipment can affect a reduction or increase in the number of layers within the corrugate (as recited in column 8 lines 61-66). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of the modified invention of Senoo to include the step of the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Senoo (US 20180/200906) in view of Hunter (US 2006/0027303), as applied to Claim 66, further in view of Ogawa (JP 2004082279) and Stadele (US 2004/01852503).
Regarding Claim 16:
As discussed above for claim 1, the modified invention of Senoo discloses the invention as claimed.
Senoo does not specifically disclose place the printed information markers on portions of the sheet that are going to be discarded; but Senoo discloses two prior art references, Ogawa (JP 2004082279) and Stadele (US 2004/01852503), that teach printing the “information markers” in portions of the web that are going to be discarded since they are at the edges of the sheets (Paragraphs 4 to 7), Senoo indicates that having the markers at the edge is adequate as long as the width of the sheets does not change.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to have the printed information markers are located in a waste portion of the corrugated sheet, in particular if the width of the sheet material is not supposed to change.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731